986 F.2d 1390
UNITED STATES of America, Plaintiff-Appellee,v.Harry Fielding DONALDSON, Defendant-Appellant.
Nos. 91-8530, 91-8590.
United States Court of Appeals,Eleventh Circuit.
March 29, 1993.Rehearing and Rehearing En BancDenied March 29, 1993.

Federal Public Defender, Inc., Jake Waldrop, Atlanta, GA, for defendant-appellant.
Joe D. Whitley, U.S. Atty., N.D. Georgia, Atlanta, GA, Nicolette Templer, Asst. U.S. Atty., Robert P. Marcovitch, for plaintiff-appellee.
Appeals from the United States District Court for the Northern District of Georgia;  Horace T. Ward, Judge.ON PETITION FOR REHEARING
(Opinion Jan. 11, 1993, 11th Cir., 1993.)
(Opinion withheld before citation applied).
Before HATCHETT, EDMONDSON and BIRCH, Circuit Judges.
PER CURIAM:


1
The Appellant's Petition For Rehearing has been considered by the court, and in view of the court's en banc decision in United States v. Morrill, 984 F.2d 1136 (1993), it is ordered that our prior opinion in this case is hereby WITHDRAWN.


2
The sentence of the district court is hereby REVERSED and we remand the case for resentencing in a manner consistent with this court's en banc decision in Morrill, supra.